DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Applicant's election without traverse of the species, formula XXIX (compound) and graft vs host disease (GVD) (transplant rejection), in the reply filed 11/22/21 is acknowledged.  
Claims 1-6, 13, 15-16, 18-19, 21-23 are pending.  Claims 21-22 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1-6, 13, 15-16, 18-19, 23 are are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 15-16, 18-19, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082, of record) in view of Edwards et al. (US Patent Application 2002/0156022 A1).
The instant claims are directed to a method of treating graft-versus-host disease by administering a compound of formula XXIX.  
Vuligonda et al. teaches enantiomerically pure compound of formula 


    PNG
    media_image1.png
    167
    499
    media_image1.png
    Greyscale
   wherein R is H or lower alkyl of 1 to 6 carbons o pharmaceutically acceptable salt thereof have retinoid like biological activity [abstract] 
	It is noted that the limitations regarding “elevating Treg cell numbers” and “suppressing Th17 cell numbers” and “balance between Treg and Th17 cell development is modulated” and “reducing inflammation” are considered obvious in view of Vuligonda et al.  This is because the administration of an identical compound to an identical subject must necessarily produce the same resultant effects, since products of identical chemical composition cannot mutually exclusive properties when used in an identical manner. MPEP §2112.
	It is also noted that the claimed therapeutically effective amounts of 0.001 to 0.2 mg/kg/day, 0.1 to 3.0 mg/kg/day, and 0.01 to 0.1 mg/kg/day are obvious because Vuligonda et al. teaches 0.01 to 5 mg/kg/day, which substantially overlaps with the claimed ranges or teaches an endpoint that resides in the claimed ranges.  In addition, Vuligonda et al. discloses that useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP §2144.05 (I).
	However, Vuligonda et al. fail to teach the specific transplant rejection, graft-versus-host disease.
Edwards et al. teach that there are many types of organ and tissue transplant rejections, such as acute rejection, chronic rejection, and graft versus host disease (paragraphs 0005-0007).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to treat graft versus host disease in a subject in need thereof, as taught by Edwards et al., by administering the claimed compound, as taught by Vuligonda et al.
A person of ordinary skill in the art would have been motivated to treat graft versus host disease with the claimed compound because Vuligonda et al. teaches that the claimed compound is a highly specific retinoid agonist that is useful for the treatment or transplant rejection.  Since Edwards et al. teaches that graft versus host disease, in addition to acute and chronic rejections, are associated with transplant rejections, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of treating transplant rejections with the composition of Vuligonda et al.

13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082, of record) in view of Edwards et al. (US Patent Application 2002/0156022 A1), as applied to claims 1-6, 15-16, 18-19, 23 above, and further in view of Jiang et al. (US 2007/0185055 A1; of record).
Vuligonda et al. and Edwards et al. teach as discussed above, however, does not teach wherein the RXR agonist is administered by inhalation. 
Jiang et al. teaches the compound that reads on the claimed subject matter [0207]:
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , this compound can be also in the form of a pharmaceutical acceptable salt. The reference discloses that the compounds can be administered via inhalation [0637]. 
	A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administered the elected compound (Formula XXIX) by inhalation because Vuligonda et al. taught that the elected compound can be administered systematically and Jiang et al. taught that the elected compound can be administer via inhalation. The skilled artisan would have been motivate administered a retinoid X receptor agonist via inhalation because Vuligonda et al. taught that retinoid agonist can be administered via systemic route and  Jiang et al. taught that such agonist can be formulate for the administration via inhalation.  Therefore, from the teachings of the prior art the skilled artisan would have had reasonable motivation to formulate the elected compound (Formula XXIX) into a pharmaceutical composition suitable for administration by inhalation. 
prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the composition of Vuligonda et al. and Jiang et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627